Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election without traverse of claims 1-5 in the reply filed on July 15, 2021, is acknowledged.  
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2021.
The requirement is deemed proper and is therefore made FINAL.



Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on July 6, 2021, November 3, 2020, May 5, 2020, August 30, 2019, and May 10, 2019, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 103(a)


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tameo (JP 2002360527). 
	Tameo discloses a compression fluid bag region comprising a first resin sheet with an outer cloth having a laminated first cloth and second resin sheet and second cloth (paragraph 11).  Tameo discloses the first resin sheet can be made of polyurethane (paragraph 17) where the instant published specification discloses polyurethane is a thermoplastic elastomer (paragraphs 12, 19 and 51 of the published specification).  Tameo discloses the inner cloth stretching and the second resin sheet not stretching completely (the second resin sheet has a Shore A hardness higher than the Shore A hardness of the inner cloth layer).  Although Tameo does not appear to explicitly disclose the Shore A hardness of the layers, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the bag shaped structure is carried out using material (thermoplastic elastomer) and process conditions (laminated) which are substantially identical to those disclosed by applicants. Therefore the bag shaped structure discussed above would be expected to meet the claimed Shore A hardness of the layers, as in claims 1 and 5.

Claim Objections


5.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited bag-shaped structure further including a third layer having a Shore A hardness lower than a Shore A hardness of the first and second layers.  The closest prior art does not teach or suggest the recited bag-shaped structure further including a first layer and second layer formed to have the same thickness, and the second sheet member is configured to have a layer composition ratio T1:T2:T1 ranging between 1:2:1 and 1:20:1, where T1 represents a thickness of each of the first layer and second layer, 
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.







Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAWRENCE D FERGUSON/Examiner, Art Unit 1781